DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a method of dispensing material from a film roll including holding onto an interior holding surface and an exterior holding surface of a first holding member with a first hand, the first holding member including a first end comprising the interior holding surface, a plurality of lobes and a plurality of web portions, each web portion extending between a pair of adjacent lobes of the plurality of lobes, the plurality of lobes and the plurality of web portions defining the exterior holding surface; wherein a second end of the first holding member is inserted into a first rotating member inserted into an opening defined in the first end of the film roll, each of the plurality of web portions extending outward beyond an outermost edge of the first rotating member relative to a longitudinal axis of the first holding member; holding onto an interior holding surface and an exterior holding surface of a second holding member with a second hand, the second holding member including a first end comprising the interior holding surface of the second holding member, a plurality of lobes and a plurality of web portions, each web portion of the second holding member extending between a pair of adjacent lobes of the plurality of lobes of the second holding member, the plurality of lobes of the second holding member and the plurality of web portions of the second holding member defining the exterior holding surface of the second holding member; wherein a second end of the second holding member is inserted into a second rotating member inserted into an opening defined in the second end of the film roll, each of the plurality of web portions of the second holding member extending outward beyond an outermost edge of the second rotating member relative to a longitudinal axis of the second holding member.
 	For these reasons, in conjunction with the rest of the structure as claimed in claim 18.  Reasons of allowance for claims 1-17 are given in a previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654